Ostrander, J.
I concur in affirming the judgment. The undisputed testimony shows that the wife of the plaintiff saw the attorney, later employed by plaintiff, about this matter, before her husband, the plaintiff, saw him, and that soon thereafter, at the direction of the plaintiff, this suit was begun. The jury might have inferred, from these facts and from other evidence in the case, a conspiracy between plaintiff and his wife. That such aii inference might be drawn would not require the evidence to be excluded if it also tended, fairly, to prove, or furnished reasonable ground for inference concerning, the character of the wife as to chastity, at the *12time the alleged wrong was committed, and a desire and expectation on her part that her conduct with defendant would be discovered. It cannot be said that this evidence, in connection with other evidence properly in the case, had no such tendency.
As to the letter in question, while its admission is made the ground of an assignment of error, the record discloses that, after the letter had been marked and identified by the writer, the following took place:
“ Mr. Fox: I will read Exhibit 1.
“ The Court: Read it.
“Mr. Smith: Exception.”
The reasons which in this court are urged for and against the right to admit it in evidence are not therefore considered. Neither the purpose of counsel in offering it nor the grounds of objection to it were stated. I find no motion to strike it out, no requests to charge, and no part of the charge given referring to it.
Blair, J., concurred with Ostrander, J.